Citation Nr: 0914895	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  04-20 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals, left clavicle fracture. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from January 1979 to 
February 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
residuals, left clavicle fracture. The Board remanded the 
instant claim in October 2007 for further development. 


FINDING OF FACT

Residuals, left clavicle fracture, are not productive of 
malunion or nonunion of the clavicle without loose movement, 
dislocation of the clavicle, or impairment of function of the 
contiguous joint. 


CONCLUSION OF LAW

The criteria for a compensable rating for left clavicle 
fracture have not been approximated. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
Veteran is expected to provide; and (4) must ask the Veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the Veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a Veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a Veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the Veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the Veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
letters issued in April 2003, and October 2007, as a result 
of a Board remand. 

Additionally, for an increased rating claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
Veteran, that to substantiate a claim, he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect of that worsening on the Veteran's employment and 
daily life. Vasquez-Flores v. Peake, 22 Vet. App 37 (2008). 

The Veteran also must be notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which the disability compensation is being 
sought, their severity, and duration and their impact upon 
employment and daily life. Notice must also provide examples 
of the type of medical and lay evidence that the Veteran may 
submit that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

The Veteran has been notified in the April 2003 and 
October 2007 VCAA letters  that he must show evidence of an 
increase in severity of his disability. Further, in the 
October 2007 VCAA letter and in another letter dated in 
August 2008, he was advised that he should provide 
information as to how his disabilities had worsened and the 
types of medical treatment received as a result of the 
condition. He was advised that he could submit statements 
from his doctors addressing the symptoms of his disorder, and 
statements from people who have witnessed how his disability 
affects him. In the August 2008 letter, he was told that VA 
would assist him in obtaining medical records, employment 
records, and records from other Federal agencies, to include 
the Social Security Administration. 

In April 2005, the Veteran was issued a Statement of the Case 
which included the schedular disability rating criteria. A 
September 2008 Supplemental Statement of the Case (SSOC) 
readjudicated the claim. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
Veteran received Dingess notification in May 2007. Also, 
since the preponderance of the evidence is against the claim, 
the appropriate disability rating and effective date to be 
assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes VA treatment records and a VA compensation 
examination report. A hearing was offered, and the Veteran 
was scheduled a videoconference hearing which he cancelled in 
April 2007. In December 2007, he submitted a letter to VA 
indicating that he had no additional evidence to submit. 
There are no known additional records or information to 
obtain. 

As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
Veteran with his claim.


The Merits of the Claim - residuals, left clavicle fracture

The Veteran contends that his service-connected residuals, 
left clavicle fracture are more severe than the current 
evaluation reflects. He believes his disorder warrants a 
compensable rating because he relates that he has pain in 
that area. Having carefully considered the Veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim for a compensable rating. 
Service connection was established for residuals, left 
clavicle fracture by rating decision of January 1999. A 
noncompensable rating was assigned, effective from 
September 1992. This evaluation has been in effect to this 
date. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is to be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1992).

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31

The Veteran's medical records reveal that he is right-handed. 
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination. Only one hand shall be considered dominant. 
38 C.F.R. § 4.69. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, a 20 percent 
rating is warranted for dislocation; or non-union of the 
clavicle with loose movement. A 10 percent rating is 
warranted for non-union of the clavicle without loose 
movement or malunion of the clavicle. 

In April 2003, the Veteran submitted a radiology report from 
Dr. Jacobo Ramos, a Board certified radiologist. The x-ray 
report showed that the left shoulder joint as well as the 
acromioclavicular joint were free of any abnormalities. There 
were no lytic or blastic changes seen and the soft tissue 
failed to show any changes. The impression was of a normal 
left shoulder. The x-ray of the clavicle showed a 
consolidated fracture of the junction of the middle and outer 
1/3 of the clavicle. The impression was consolidated fracture 
of the left clavicle. 

VA outpatient treatment records of May 2003, showed the 
Veteran complained of left shoulder pain. In November 2007, 
VA x-ray examination showed a healed fracture at the junction 
of the medial and distal thirds of the left clavicle. No 
other bony, articular, or soft tissue abnormalities were 
identified. The impression was healed left clavicular 
fracture, described since 1991. 

Pursuant to the Board's October 2007 remand, the Veteran 
underwent a VA examination. It was noted that he sustained a 
fracture of the left clavicle while playing football in 
service in 1980. At the time of the examination, he 
complained of left clavicle pain which was intermittent and 
associated with repetitive activities. He stated that with 
activities such as more than 15 push-ups or lifting weight 
above his head, he was limited to less than 25 pounds. He 
also indicated that he will lose strength in the left 
shoulder when performing these activities. He attempted to do 
construction work, but was unable secondary to left shoulder 
pain. He described a sensation of instability in his left 
clavicle. 

Clinical examination detected no osteomyelitis in the left 
shoulder. He used Panadol, 500 mg., two tablets by mouth as 
needed for pain in the left clavicle with partial relief. 
However, there was no malunion, nonunion, loose motion or 
false joint at the left clavicle. Tenderness to palpation was 
shown at the left sternoclavicular joint and the left 
acromioclavicular joint with no drainage, edema, painful 
motion, weakness, redness, or heat of the left shoulder. 
There was no ankylosis of the left shoulder. 

Range of motion of the left shoulder was described as normal 
with abduction and flexion accomplished to 180 degrees; 
internal and external rotation of 90 degrees; and extension 
of 30 degrees. Manual muscle test was 5/5 of abductors, 
flexors, extensors, internal and external rotators. The 
examiner stated that the examination was directed toward the 
left clavicle, left sternoclavicular joint, acromioclavicular 
joint, scapulothoracic and glenohumeral joint. The examiner 
noted that it was not likely that there was any impairment of 
function of his left shoulder at the sternoclavicular, 
acromioclavicular, glenohumeral or scapulothoracic joints. 
There was no evidence of malunion of the left clavicle 
fracture, there was no evidence of nonunion, and no evidence 
of loose movement of the clavicle. There was also no evidence 
of dislocation of the left clavicle, sternoclavicular joint 
or acromioclavicular joint of the left side. The Veteran was 
noted to have superior angulation of the medial fragment of 
the clavicle, but this was described as well healed without 
shoulder joint impairment. 

None of the evidence of record shows evidence of nonunion or 
malunion during the appellate period, necessary for a 
compensable rating. Dislocation of the clavicle was also not 
shown. Therefore, a compensable rating is not warranted for 
the Veteran's left clavicle disability. 

The Board also observes that a note under the diagnostic code 
provides that an alternative basis for rating the disability 
involves the rating of impairment of the contiguous joint. 
The evidence of record does not support such application to 
the Veteran's case, because as noted above, the contiguous 
joint has constantly displayed no impairment of function. 

There was also no evidence of additional loss due to pain, 
weakened movement, excess fatigability or incoordination. See 
Deluca.


Extraschedular Consideration

Finally, there is no evidence of record showing that the 
residuals, left clavicle fracture have markedly interfered 
with the Veteran's employment status beyond that interference 
contemplated by the assigned schedular disability rating. 
There is also no indication that the Veteran's residuals, 
left clavicle fracture have necessitated frequent periods of 
hospitalization during the pendency of this appeal. He has 
not had any hospitalization during this appeals period for 
his left clavicle fracture. This disability has been shown as 
contemplated on a schedular basis.  The Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases. See 
Bagwell v . Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v . 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v . Brown, 8 
Vet. App. 218, 227 (1995).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for a compensable 
rating for the residuals, left clavicle fracture, and the 
claim must be denied. Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application. See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7. 




ORDER

A compensable rating for residuals, left clavicle fracture is 
denied. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


